IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-20123
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MANUEL ROJAS LEDESMA,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-392-1
                      --------------------
                        December 19, 2002

Before DAVIS, WIENER, AND EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Cheryl Harris Diggs, the attorney appointed to represent

Manuel Rojas Ledesma, has moved for leave to withdraw and has

filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967).    Ledesma has filed a response to Diggs’ brief, and he

also moves this court for the appointment of new counsel.    Our

independent review of the record, Diggs’ brief, and Ledesma’s

response shows that there are no nonfrivolous issues for appeal.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-20123
                                 -2-

Accordingly, Ledesma’s motion for the appointment of new counsel

is DENIED, Diggs’ motion for leave to withdraw is GRANTED, Diggs

is excused from further responsibilities herein, and this appeal

is DISMISSED.   See 5TH CIR. R. 42.2.